Citation Nr: 1111230	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  03-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for mild spondylotic changes of the lumbar spine with degenerative disc disease at L5-S1 and disc bulge (hereinafter a "low back disability"), claimed as secondary to a service-connected post-operative scar, excision of lipoma, right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.  The Board previously remanded this issue for further evidentiary development in August 2007 and June 2009.  

As noted in the previous Board remand of June 2009, in a January 2002 VA Form 21-4138, the Veteran clearly indicated that he wished to file a claim for service connection for a condition of both legs as secondary to his service-connected disability.  The RO acknowledged receipt of this claim in a March 2002 letter, but only adjudicated the issue of entitlement to service connection for a right leg condition.  An April 2003 letter from the RO subsequently acknowledged that the Veteran was seeking service connection for a left leg condition, but no further action was taken.  As the record still does not reveal that the RO has addressed this issue, it is again REFERRED for appropriate action.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in November 2010 granting the Veteran's claim of service connection for lymphoma of the right lung.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

The Veteran's low back disability did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected right hip disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a low back disability, to include as secondary to a service-connected right hip disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in March 2002, April 2003, December 2003, March 2006 and November 2007 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received a VA medical examination in February 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its June 2009 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that an August 2009 addendum was prepared for the February 2009 VA examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a low back disorder.  Specifically, the Veteran has argued that this condition is either secondary to a service-connected post-operative scar of the right hip following the excision of a lipoma, or, that it manifested as a result of an in-service plane crash.  However, the preponderance of the evidence of record demonstrates that the Veteran did not injure his back during military service and that his current disability is not secondary to a right hip scar.  As such, the claim must be denied. 

The Veteran's service treatment records do not demonstrate that he suffered from a back injury or any associated symptomatology during active military service.  There are no records of a back injury, and according to the Veteran's August 1967 separation examination, a spine evaluation was normal.  The Veteran also described his health as good in his report of medical history associated with this examination, and the Veteran denied suffering from, or ever having suffered from, recurrent back pain.  

Post-service treatment records also fail to demonstrate that the Veteran's low back disability manifested as a result of military service.  According to a September 1968 VA examination performed after military service, the Veteran had no scoliosis or kyphosis and he had a full range of motion of the spine.  The Veteran was noted to have a post-operative excision in the right hip region with no sequela.  An X-ray was performed in October 1975 revealing mild lumbar levoscoliosis.  A February 1985 VA examination revealed some S1 nerve root damage on the right.  This was noted to be old since there was no acute evidence of nerve root impingement.  The Veteran was also noted to have some back pain that was probably mechanical in nature.  

More recent medical records demonstrate that the Veteran has continued to be treated for low back pain.  A December 2001 computed tomography (CT) scan revealed congenitally short pedicles and mild facet hypertrophy causing mild central stenosis from L2-3 to L4-5.  An April 2002 CT scan revealed diffuse facet hypertrophy and borderline stenosis of L2 to L5 as well as L5-S1 disc bulge.  According to a May 2002 private treatment record, the Veteran suffered from low back pain, an L5-S1 disc bulge, degenerative disc disease of the lumbar spine, and mild central canal stenosis from L2-3 through L4-5.  A June 2002 magnetic resonance image (MRI) also revealed mild spondylotic changes.  

The Veteran was afforded a VA examination of the lumbar spine in February 2009.  The Veteran reported that he initially injured his back during a plane crash during active military service.  The examiner diagnosed the Veteran with mild degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's back disability was not related to a right hip superficial scar, but that it was due to degenerative disease of the lumbosacral spine.  The examiner based this opinion on the fact that the Veteran's right hip scar was well-healed with no complications and an abnormal CT scan of the spine.  

The above VA examiner submitted an addendum to the February 2009 VA examination in August 2009.  The examiner concluded that the Veteran's back disability was less likely than not incurred in, or aggravated by, active military service.  The examiner noted that the Veteran denied any problems with his back during his August 1967 separation examination and that there were no other records during military service indicating that the Veteran suffered a back injury.  

The preponderance of the above evidence demonstrates that the Veteran's back disability did not manifest during, or as a result of, active military service, and that it is not secondary to a service-connected right hip post-operative scar.  There are no treatment records from military service demonstrating that the Veteran suffered any injury to the spine.  Also, the Veteran denied suffering from recurrent back pain upon separation from active duty.  A VA examination from more than one year after the Veteran's separation from active duty revealed no abnormalities of the spine.  Finally, the VA examiner opined in February 2009 that it was less likely than not that the Veteran's low back disability was secondary to his service-connected right hip scar and, in August 2009, the examiner opined that it was less likely than not that it manifested during, or as a result of, active military service.  

In reaching the above decision, the Board has considered the Veteran's statements indicating that he injured his back in a plane crash during military service.  However, the Board does not find this statement to be credible.  The Veteran's service treatment records do not demonstrate that the Veteran was in a plane crash during military service.  A U.S. Armed Services Center for Unit Records Research (CURR) request also revealed no evidence of a plane crash in 1966.  In addition, the Veteran denied that he suffered from back pain during his separation examination and a VA examination of the spine more than one year after separation from active duty revealed no abnormalities.  The Board finds the explicit denial made by the Veteran at the time of his separation from active duty, as well as medical evidence during and shortly after military service, to be more credible than the recollections offered by the Veteran several decades later.  

The Board also notes that the Veteran indicated in an April 2009 statement that he did not feel that the February 2009 VA examination was adequate.  Specifically, the Veteran indicated that the examiner spoke little English and that he never examined him other than to tap his shins with a rubber hammer.  However, a review of the February 2009 examination report reveals that extensive testing was performed, including range of motion testing, neurological testing, and X-ray imaging.  As such, the February 2009 VA examination appears to be sufficient for rating purposes.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for mild spondylotic changes of the lumbar spine with degenerative disc disease at L5-S1 and disc bulge, claimed as secondary to a service-connected post-operative scar, excision of lipoma, right hip, must be denied.


ORDER

Entitlement to service connection for mild spondylotic changes of the lumbar spine with degenerative disc disease at L5-S1 and disc bulge, claimed as secondary to a service-connected post-operative scar, excision of lipoma, right hip, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


